Citation Nr: 0629326	
Decision Date: 09/15/06    Archive Date: 09/26/06

DOCKET NO.  01-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to restoration of a 100 percent disability 
rating for osteomyelitis of the left tibia.  

2.  The propriety of the decision to change the rate of 
special monthly compensation (SMC) from Subsection N to 
Subsection M under 38 U.S.C.A. § 1114.


REPRESENTATION

Appellant represented by:	Hardy W. Croxton, Jr., Esq.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to July 
1972.  Service personnel records note that the veteran's 
awards and citations include the Purple Heart Medal.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2000 rating decision by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA). In that decision, the RO 
implemented a proposal to reduce from 100 percent to 0 
percent the schedular rating for service connected 
osteomyelitis.  The RO also reduced the level of special 
monthly compensation from Subsection N to subsection M under 
38 U.S.C.A. § 1114. 

In July 2004, the veteran appeared and testified via video 
conference transmission before the undersigned Acting 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing and to render a final determination in 
this case. 38 U.S.C.A. § 7102 (West 2002). 

In February 2005, the Board remanded the issues on appeal for 
further development.  The case has returned for appellate 
action.  For clarity, the Board also remanded an issue for 
the RO to determine whether a notice of disagreement had been 
timely filed by the veteran regarding issues unrelated to 
those currently on appeal.  In a February 2006 administrative 
decision, the RO found that the notice of disagreement was 
untimely.  Therefore those issues are not in appellate status 
before the Board.




FINDINGS OF FACT

1.  In May 1999, the veteran underwent surgery to amputate 
his left lower extremity above the knee, to remove the 
osteomyelitis that would not improve with treatment.

2.  Subsequent to the May 1999 amputation of the veteran's 
left lower extremity above the knee, the results of 
examinations conducted in April and August 2000 showed no 
evidence of osteomyelitis.

3.  The RO complied with the procedural requirements for 
reducing the veteran's disability rating for osteomyelitis, 
to include  providing proper notification of the proposal to 
reduce the disability rating, providing a hearing to the 
veteran, and  giving the veteran the opportunity to submit 
evidence.

4.  The examinations that served as the basis for the 
reduction of the osteomyelitis from 100 percent to 
noncompensable were as thorough and complete as the October 
1996 examination that served as the basis for the 100 percent 
evaluation.

5.  The veteran is currently service-connected for the loss 
of use of both lower extremities due to amputation above the 
knees due to the residuals of his service-connected shrapnel 
wounds of the lower extremities evaluated as 100 percent 
disabling, osteomyelitis evaluated as noncompensable; major 
depressive disorder associated with the loss of both feet 
evaluated as 30 percent disabling; low back pain evaluated as 
10 percent disabling; residual shell fragment wound, muscle 
group XIV evaluated as 10 percent disabling; parenthesis and 
hypoesthesia of the left sciatic nerve evaluated as 10 
percent disabling; and residuals of pneumonia, residuals of a 
lacerated right carotid artery and right popliteal artery and 
vein, residual scars of the face, neck abdomen and 
extremities, all evaluated as noncompensable.

6.  At the time of the reduction in compensation in December 
2000, there was objective evidence demonstrating sustained, 
material improvement in the severity of the veteran's 
service-connected osteomyelitis of the left lower extremity, 
as a result of the amputation above the knee. 


CONCLUSIONS OF LAW

1.  The reduction in the 100 percent evaluation for 
osteomyelitis of the left lower extremity was proper.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.  §§ 3.105(e), 
3.344, 4.71a, Diagnostic Code 5000 (2005).   

2.  The reduction of the veteran's special monthly 
compensation for loss of use of both lower extremities with 
additional disability (osteomyelitis) independently ratable 
at 100 percent was warranted, and the requirements for 
restoration have not been met.  38 U.S.C.A. §§ 1114(p), 1155 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.105(e), 3.344, 
3.350(f)(4) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the matters on appeal has been accomplished.

As discussed in more detail below, the RO notified the 
veteran of its proposal to reduce the ratings on appeal in 
May 2000, and it reduced the ratings in a September 2000 
rating decision, prior to the enactment of the VCAA.  The 
veteran was also provided VA examinations in October 1996, 
April 2000, and August 2000 with respect to his 
osteomyelitis.  Pursuant to the Board's February 2005 remand, 
the RO issued a post-rating notice letter in April 2005 
explaining the issues on appeal.

The Board also finds that RO proposal sent to the appellant 
in May 2000 and the rating reduction sent in September 2000, 
as well as the April 2005 notice letter, satisfy the 
statutory and regulatory requirement that VA notify a 
claimant of what evidence, if any, will be obtained by the 
claimant, and what evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In those letters, the RO notified the 
appellant that VA is required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  Also, the September 2005 letter 
stated that it was the veteran's responsibility to make sure 
that VA receive all requested records that were not in the 
possession of the Federal Government. 
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all four 
content of notice requirements have been met in the instant 
appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  In this case, such makes sense, inasmuch as the 
September 2000 rating reduction decision on appeal was issued 
prior to enactment of the VCAA.  Moreover, the Board finds 
that the lack of full pre-adjudication notice in this appeal 
has not, in any way, prejudiced the appellant.  The Board 
notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005),rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  As indicated above, 
the appellant has been afforded opportunities to present 
information and/or evidence in support of his claim.  

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Recently, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the Court indicated that in rating cases, a claimant 
must be informed of the rating formula for all possible 
schedule ratings for the applicable rating code.  This was 
accomplished in the SOC and SSOCs, which is sufficient under 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claims on 
appeal.  The RO has obtained the appellant's service medical 
records, post-discharge VA medical treatment records, and 
treatment records from those medical providers that the 
appellant identified as having relevant records.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.

II.  Factual background

In June 1969, the veteran sustained combat injuries resulting 
from shell fragment wounds.  

His right lower extremity was amputated above the knee during 
service and his left knee became ankylosed.  In October 1996, 
the veteran developed osteomyelitis of the left lower 
extremity, which warranted a separate 100 percent rating.  

In a November 1996 rating decision, the RO granted service 
connection for osteomyelitis and assigned a 100 percent 
rating effective November 14, 1995; and also granted 
entitlement to SMC based on loss of use of both legs at a 
level or with complications preventing natural knee action 
effective November 14, 1995, pursuant to 38 U.S.C.A. §  1114, 
Subsection N. 

In May 1999, because the osteomyelitis had not improved, the 
veteran underwent surgery to amputate the left lower 
extremity above the knee.  Subsequent VA examinations in 
April and August 2000 revealed that the osteomyelitis had not 
returned.

The veteran is currently service-connected for the loss of 
use of both lower extremities due to amputation above the 
knees due to the residuals of his service-connected shrapnel 
wounds evaluated as 100 percent disabling, osteomyelitis 
evaluated as noncompensable; major depressive disorder 
associated with the loss of both feet evaluated as 30 percent 
disabling; low back pain evaluated as 10 percent disabling; 
residual shell fragment wound, muscle group XIV evaluated as 
10 percent disabling; parenthesis and hypoesthesia of the 
left sciatic nerve evaluated as 10 percent disabling; and 
residuals of pneumonia, residuals of a lacerated right 
carotid artery and right popliteal artery and vein, residual 
scars of the face, neck abdomen and extremities, all 
evaluated as noncompensable.

III.  Legal Criteria

VA regulations provide that, where reduction in evaluation of  
a service-connected disability is considered warranted and  
the lower evaluation would result in a reduction or  
discontinuance of compensation payments currently being made,  
a rating proposing the reduction or discontinuance is to be  
prepared setting forth all material facts and reasons.  38 
C.F.R. § 3.105(e).

The regulations further provide that the veteran is to be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran is also to be informed that 
he/she may request a predetermination hearing, provided that 
the request is received by VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which the 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e), (h).  

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations, and of the recent examination, is full and 
complete, including all special examinations indicated as a 
result of general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement will not be reduced on 
any one examination, except in those instances where all the 
evidence of record clearly warrants the conclusion that 
sustained improvement has been demonstrated.  Moreover, 
though material improvement in the physical or mental 
condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2005); see also 
Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 
Vet. App. 413 (1993).  

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c).  Under 38 
C.F.R. § 3.343 (2005), total ratings may not be reduced 
without examination showing material improvement in physical 
or mental condition.  

In the case at hand, the prior 100 percent rating for the 
osteomyelitis of the left lower extremity was in effect from 
November 14, 1995, to December 1, 2000.  Since that period is 
greater than five years, the provisions of 38 C.F.R. § 
3.344(a) and (b) regarding stabilization of disability 
ratings apply. 38 C.F.R. § 3.344(c).

Disability evaluations are determined by applying a schedule 
of ratings (rating schedule) which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3 
(2005).

Osteomyelitis, acute, subacute, or chronic, if of the pelvis,  
vertebrae, or extending into major joints, or with multiple  
localization or with long history of intractability and  
debility, anemia, amyloid liver changes, or other continuous  
constitutional symptoms, is evaluated as 100 percent  
disabling.  When there are frequent episodes, with 
constitutional symptoms, a 60 percent rating is assignable.   
With definite involucrum or sequestrum, with or without 
discharging sinus, a 30 percent rating is assignable.  With 
discharging sinus or other evidence of active infection 
within the past 5 years, a 20 percent rating is assignable.   
If the osteomyelitis is inactive, following repeated 
episodes, without evidence of active infection in past 5 
years, the disease is ratable as 10 percent disabling.  38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5000.  

In addition, notes following DC 5000, provide that:  A rating 
for osteomyelitis will not be applied following cure by 
removal or radical resection of the affected bone.  Note (2)  
further states that:  The 20 percent rating on the basis of  
activity within the past five years is not assignable  
following the initial infection of active osteomyelitis with  
no subsequent reactivation.  The prerequisite for this 
historical rating is an established recurrent osteomyelitis.   
To qualify for the 10 percent rating, two or more episodes 
following the initial infection are required.  This 20 
percent rating or the 10 percent rating, when applicable, 
will be assigned once only to cover disability at all sites 
of previously active infection with a future ending date in 
the case of the 20 percent rating.

IV.  Propriety of the reductions

In reducing the ratings herein, the RO complied with 
38 C.F.R. § 3.105(e), as to giving the veteran an opportunity 
to submit additional evidence and to testify at a hearing.  
The RO issued a rating decision and notified the veteran by 
letter in May 2000, proposing the reduction from the 100 
percent disability evaluation to 0 percent for osteomyelitis 
of the left lower extremity.  The veteran did not submit any 
additional material information and did not request a 
predetermination hearing.  He was afforded a VA examination 
in August 1999 and April 2000.   The proposed reduction was 
effectuated in an October 2000 rating decision that same 
month, effective from December 1, 2000.  Therefore, the  
Board finds, on appellate review, that the RO's reduction of  
the evaluation of the veteran's osteomyelitis of the left  
tibia was procedurally correct, in accordance with the  
provisions of 38 C.F.R. § 3.105.  

Having decided that the process required for his service-
connected osteomyelitis and SMC were correctly followed, the 
next question is whether the evidence and other legal 
authority supported the reduction.

V.  Restoration of osteomyelitis to 100 percent

The Board notes that in the instant case, the veteran's 100 
percent disability rating for osteomyelitis of the left lower 
extremity had been in effect for over five years.  

In May 1999, VA surgeons amputated the veteran's left lower 
extremity above the left knee because the osteomyelitis was 
not responding to treatment.

In reviewing the evidence of record, the Board notes that, in 
the instant case, the veteran was afforded a VA examination 
in April 2000, prior to the notice of the proposed reduction, 
and August 2000, following notice of the proposed reduction.  
Findings from both examinations do not reflect active 
osteomyelitis in light of the May 1999 amputation.  

The Board thus finds that, when comparing the May 1999 VA 
post-operative report and the April 2000 VA examination, 
which was the basis of the RO's proposed reduction, and the 
subsequent VA examination in August 2000, to the October 1996 
VA examination, which was the basis of the 100 percent rating 
for active osteomyelitis, the Board finds the April 2000 and 
August 2000 VA examinations are as full and complete as the 
October 1996 examination.  Kitchens, supra; 38 C.F.R. § 
3.344(a).  

In addition, the Board has considered whether any improvement 
in the veteran's condition would be maintained under the 
ordinary conditions of life.  In light of the amputation of 
the left lower extremity above the knee, there is no evidence 
of active infection of the veteran's left lower extremity due 
to osteomyelitis.  

Finally, 38 C.F.R. § 3.344(b) has also been considered.  In 
this regard, the Board finds no doubt remains after 
consideration of all the evidence of record as to the 
sufficiency of the reduction in the veteran's disability 
rating.  Kitchens, supra.  As noted above, the medical 
evidence does not reflect a total schedular evaluation under 
DC 5000 is warranted.  Accordingly, the Board finds that the 
preponderance of the evidence is against restoration of a 100 
percent evaluation for osteomyelitis of the left tibia.  

The Board is aware of the possibility of activation of the 
veteran's osteomyelitis on another part of the veteran's 
body, but cannot rate current disability on future 
possibilities.  Should there be a recurrence, or an increase 
in residual disability, the veteran should file a new claim 
for an increased rating.   

VI.  Restoration of SMC to Subsection N under 38 U.S.C.A. § 
1114

SMC at the (m) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both hands, or of both legs 
at a level, or with complications, preventing natural knee 
action with prostheses in place, or of one arm and one leg at 
levels, or with complications, preventing natural elbow and 
knee action with prostheses in place, or has suffered 
blindness in both eyes having only light perception, or has 
suffered blindness in both eyes(having only light 
perception), rendering such veteran so helpless as to be in 
need of regular aid and attendance.  See 38 C.F.R. § 
3.350(c).

SMC at the (n) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of both arms at levels, or 
with complications, preventing natural elbow action with 
prostheses in place, has suffered the anatomical loss of both 
legs so near the hip as to prevent the use of prosthetic 
appliances, or has suffered the anatomical loss of one arm 
and one leg so near the shoulder and hip as to prevent the 
use of prosthetic appliances, or has suffered the anatomical 
loss of both eyes, or has suffered blindness without light 
perception in both eyes.  See 38 C.F.R. § 3.350(d).

SMC at the (o) rate is warranted if the veteran, as the 
result of service-connected disability, has suffered 
disability under conditions which would entitle such veteran 
to two or more of the rates provided in one or more 
subsections (l) through (n), no condition being considered 
twice in the determination, or if the veteran has suffered 
bilateral deafness (and the hearing impairment in either one 
or both ears is service connected) rated at 60 percent or 
more disabling and the veteran has also suffered service- 
connected total blindness with 5/200 visual acuity or less, 
or if the veteran has suffered service-connected total 
deafness in one ear or bilateral deafness (and the hearing 
impairment in either one or both ears is service connected) 
rated at 40 percent or more disabling and the veteran has 
also suffered service-connected blindness having only light 
perception or less, or if the veteran has suffered the 
anatomical loss of both arms so near the shoulder as to 
prevent the use of prosthetic appliances.  See 38 C.F.R. § 
3.350(e).

Pursuant to 38 U.S.C.A. § 1114(p), in the event the veteran's 
service-connected disabilities exceed the requirements for 
any of the rates prescribed in this section, the Secretary 
may allow the next higher rate or an intermediate rate. In 
the event the veteran has suffered service-connected 
blindness with 5/200 visual acuity or less and (1) has also 
suffered bilateral deafness (and the hearing impairment in 
either one or both ears is service connected) rated at no 
less than 30 percent disabling, the Secretary shall allow the 
next higher rate, or (2) has also suffered service-connected 
total deafness in one ear or service-connected anatomical 
loss or loss of use of one hand or one foot, the Secretary 
shall allow the next intermediate rate. In the event the 
veteran has suffered service-connected blindness, having only 
light perception or less, and has also suffered bilateral 
deafness (and the hearing impairment in either one or both 
ears is service connected) rated at 10 or 20 percent 
disabling, the Secretary shall allow the next intermediate 
rate. In the event the veteran has suffered the anatomical 
loss or loss of use, or a combination of anatomical loss and 
loss of use, of three extremities, the Secretary shall allow 
the next higher rate or intermediate rate.  See 38 C.F.R. § 
3.350(f).

Additional special monthly compensation is available under 
the provisions of 38 U.S.C.A. § 1114(o) if an individual 
establishes entitlement to two or more rates of special 
monthly compensation (no condition being considered twice) 
provided in 38 U.S.C.A. §§ 1114(l) through (n).  In other 
words, entitlement to this level of special monthly 
compensation would require, in this case, that the veteran is 
in need of regular aid and attendance on two separate bases.  
See 38 U.S.C.A. § 1114(o); 38 C.F.R. § 3.350(e).

As noted previously, prior to December 2000 (per the November 
1996 rating decision), the RO had assigned SMC based on the 
loss of the right foot and loss of use of the left foot with 
an additional separate 100 percent evaluation for 
osteomyelitis of the left lower extremity pursuant to 
Subsection N, under the provisions of 38 U.S.C.A. §§ 1114(p) 
and 38 C.F.R. § 3.350(f)(4).  Prior to the amputation of the 
left lower extremity, the veteran's left knee was ankylosed 
and he was medical treated for severe osteomyelitis that was 
not responding to treatment.  As a result, in May 1999, the 
veteran underwent surgery to amputate the left lower 
extremity above the knee in order to remove the 
osteomyelitis.

After the amputation, the veteran no longer meets the 
criteria for Subsection N because he no longer has a separate 
service-connected disability rated as 100 percent disabling.  
It is unfortunate that, as a result of the amputation of his 
left lower extremity above the knee, the veteran now receives 
less in benefits.  Nevertheless, as noted previously in this 
decision, VA amputated the veteran's left lower extremity 
above the knee in May 1999.  Since then, the veteran has not 
been found to have active osteomyelitis.  Therefore, the 
veteran is not currently receiving a separate 100 percent 
evaluation for osteomyelitis of the left lower extremity.  
Pursuant to regulation, without a separate 100 percent 
evaluation for the osteomyelitis, evaluation under Subsection 
N is not warranted; and the veteran is properly evaluated 
under Subsection M.

The Board also notes that the veteran does not have a 
separate and distinct service-connected disorder that is 
evaluated at 50 percent.  Therefore, an assignment of an 
intermediate step between Subsection M and N is not 
warranted.  38 C.F.R. § 3.350(f) (2005).



Accordingly, the preponderance of the evidence supports the 
termination of elevated special monthly compensation under 38 
U.S.C.A.  § 1114(n).


ORDER

Entitlement to restoration of a 100 percent disability rating 
for osteomyelitis of the left tibia is denied.   

Restoration of special monthly compensation under subsection 
(n) for loss of use of both lower extremities with additional 
disability (osteomyelitis) independently ratable at 100 
percent is denied. 


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


